Plaintiff in error was indicted and convicted for rape in the Circuit Court of Orange County. A judgment of life imprisonment was imposed and writ of error taken to this Court. A full statement of the case will be found in Christie v. State,94 Fla. 469, 114 So. R. 450.
This Court is reluctant to reverse the finding of a jury when approved by the trial court but in this case the record has been carefully examined and the testimony is so contradictory in its terms and much of it so inconsistent with reason and out of harmony with the conduct of normal human beings we are impelled to the conclusion that in *Page 986 
reaching its verdict the jury was influenced by considerations outside the record. The testimony of the alleged victim of the assault as to material facts in the former trial is also at variance with her testimony as to the same facts in the instant trial. A discussion of the assignments of error would serve no useful purpose. The judgment is reversed and a new trial awarded.
Reversed.
TERRELL, C. J., AND WHITFIELD, STRUM AND BUFORD, J. J., concur.
ELLIS AND BROWN, J. J., dissent.